Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Prevonce Lamb appeals the district court’s order dismissing this action without prejudice because of the absence of a case or controversy. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Lamb v. Clarke, No. 1:15-cv-00268-CMH-TCB (E.D.Va. Mar. 20, 2015). We dispense with oral argument because *695the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.